UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-6248


VERNON BRENT DOWLING,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee,

             and

DEPARTMENT OF JUSTICE; FEDERAL BUREAU OF PRISONS; FBOP
DIRECTOR SAMUELS; ALL FEDERAL EMPLOYEES RESPONSIBLE FOR
NEGLIGENCE,   INJURY,   AND     DAMAGES         AND      HEALTH
SERVICES/CORPORATE CONTRACT, (full names are unknown at this time);
OFFICER WALKER; OFFICER PLATTS; LT. MERRILL; WARDEN A.
MANSUKHANI; DOJ; FBOP; DIRECTORS SAMUELS, (FBOP); FEDERAL
EMPLOYEES; HEALTH SERVICES STAFF; WARDEN MANSUKHANI; MS.
WILLIAMS,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. David C. Norton, District Judge. (0:16-cv-03468-DCN-PJG)


Submitted: May 24, 2018                                         Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Vernon Brent Dowling, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Vernon Brent Dowling seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and granting in part and denying in part

defendants’ motion to dismiss. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Dowling seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. *   Accordingly, we dismiss the appeal for lack of

jurisdiction and deny Dowling’s pending motions. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                               DISMISSED




       *
          An order denying a preliminary injunction is an immediately appealable
interlocutory order. 28 U.S.C. § 1292(a)(1); see Dewhurst v. Cent. Aluminum Co., 649
F.3d 287, 290 (4th Cir. 2011). Our review of Dowling’s response to the magistrate judge’s
report and recommendation, notice of appeal, and informal appellate brief lead us to
conclude that he does not seek to appeal the portion of the district court’s order denying a
preliminary injunction. See Fed. R. App. P. 3(c)(1)(B); Jackson v. Lightsey, 775 F.3d 170,
175-77 (4th Cir. 2014).

                                             3